United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.I., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 13-469
Issued: July 1, 2013

Oral Argument April 25, 2013

Appearances:
Appellant, pro se
No Appearance,for the Director

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On December 31, 2012 appellant timely appealed the December 5, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of $7,157.77 for the
period of June 6 to August 27, 2011; and (2) whether OWCP properly declined to waive
recovery of the overpayment.
FACTUAL HISTORY
Appellant, a 48-year-old physical science technician, has an accepted claim for lumbar
sprain and left ankle sprain which arose on November 20, 2010. He stopped work on May 9,
2011 to undergo left ankle arthroscopic surgery. OWCP authorized the May 9, 2011 surgery and
1

5 U.S.C. §§ 8101-8193 (2006).

paid appellant appropriate wage-loss compensation for temporary total disability (TTD).
Effective June 5, 2011, it placed him on the periodic compensation rolls. On June 6, 2011
appellant returned to work in a full-time, limited-duty capacity. The employing establishment
informed OWCP of hisreturn to work as early as June 8, 2011, but OWCP continued to pay him
wage-loss compensation for an additional four months.
Beginning July 2, 2011, OWCP disbursed four 28-day periodic rollspayments,which
covered the following periods: June 5 to July 2, 2011; July 3 to 30, 2011; July 31 to August 27,
2011; and August 28 to September 24, 2011. Each 28-day payment was in the amount of
$2,418.37. Appellant returned the latest 28-day payment covering the period of August 28 to
September 24, 2011. For the period of June 5 to August 27, 2011, he received net wage-loss
compensation totaling $7,255.11.
On May 14, 2012 OWCP issued a preliminary finding of overpayment in the amount of
$7,157.77 for the period of June 6 to August 27, 2011.2 The preliminary determination also
indicated that appellant was at fault in creating the overpayment because he accepted payments
he knew or should have known to be incorrect.
Appellant requested a prerecoupment hearing. He challenged the preliminary finding of
fault and requested waiver of recovery of the overpayment. Appellant also submitted an
overpayment recovery questionnaire (Form OWCP-20). He reported total monthly income (net)
of $2,820.44 and monthly expenses/debts of $2,949.96. Appellant also reported various unpaid
medical expenses totaling $2,668.16. Some of the charges pertained to recent OWCP-approved
lumbar surgery.3 Additionally, appellant reported total liquid assets of $1,376.73.
At the October 2, 2012 prerecoupment hearing, OWCP’s hearing representative
acknowledged receipt of appellant’s Form OWCP-20 and advised him to submit financial
documentation to support the figures he provided regarding necessary expenses such as utilities.
The hearing representative initially afforded his 30 days to submit the requested financial
documentation. She subsequently extended the deadline until November 15, 2012.
By decision dated December 5, 2012, the hearing representative found that appellant
received an overpayment of $7,157.77 for the period of June 6 to August 27, 2011. She also
found that he was not at fault in creating the overpayment. As to the issue of waiver, the hearing
representative found thathe“did not submit any financial documentation to support [his] claimed
expenses.” And absent the required financial documentation, appellantwas not entitled to a
waiver of recovery of the overpayment.
Appellant subsequently filed the instant appeal and requested oral argument before the
Board. In his application for review (AB-1) and during oral argument, he adamantly disagreed
with the hearing representative’s finding that he had not submitted the requested financial

2

Appellant was entitled to compensation for June 5, 2011.

3

In April 18, 2012, appellant underwent a left-sided L5-S1 microdiskectomy. He returned to work on May 1,
2012 and within a few weeks he was released to resume his regular duties without restrictions.

2

documentation.4 He also challenged the amount of overpayment arguing that OWCP had
incorrectly paid him at the lower, basiccompensation rate (⅔) rather than the augmented rate (¾).
Appellant claimed his adult daughter, as a dependent.5
LEGAL PRECEDENT -- ISSUE 1
If an employee returns to work and has earnings, he or she is not entitled to receive TTD
benefits and actual earnings for the same time period.6 Where there are actual earnings and the
continued receipt of wage-loss compensation for TTD for the same period, an overpayment of
benefits exists.7
ANALYSIS -- ISSUE 1
Appellant returned to work in a full-time capacity on June 6, 2011. However, OWCP
continued to pay him wage-loss compensation for approximately four months while he also
earned wages from the employing establishment. Following his June 6, 2011 return to work,
appellant received four 28-day periodic rollsdisability payments covering the period of June 5 to
September 24, 2011.He returned one check which covered the period of August 28 to
September 24, 2011. With respect to the three remaining checks covering the period of June 5
toAugust 27, 2011, OWCP paid appellant total net compensation of $7,255.11,but appellant was
only entitled to disability compensation for one of those days; June 5, 2011.
OWCP calculated that appellant was entitled to receive $98.94 in net compensation for
June 5, 2011. Subtracting this amount from the previous payments resulted in an overpayment
of $7,156.17.8 OWCP calculated a slightly higher overpayment ($7,157.77) due to a minor
computation error ($1.60) regarding amounts previously withheld for health insurance premiums
(HBI).9
Wage-loss compensation for total disability is computed based on the employee’s
effective pay rate and whether he has any eligible dependents.10 Depending on whether the
employee has at least one eligible dependent, wage-loss compensation will be paid at either ⅔ or
¾ of the effective pay rate. As noted, appellant claimed his adult daughter, as a dependent.At
4

Appellant reportedly submitted a package containing 49 pages of information regarding his personal finances.

5

On a May 17, 2011 claim for compensation (Form CA-7), appellant listed his daughter’s date of birth as
April 27, 1991. He also noted that she lived with him at the time. On his June 12, 2012 Form OWCP-20, appellant
again listed his then 21-year-old daughter, as a dependent.
6

Daniel Renard, 51 ECAB 466, 469 (2000).

7

L.S., 59 ECAB 350, 352-53 (2008).

8

$7,255.11 - $98.94

$7,156.17.

9

The overpayment worksheet indicated that OWCP had withheld $1,592.00 for HBI premiums. However, the
actual payment reports indicated that OWCP withheld $1,593.60 in HBI premiums for the period of June 5 to
September 24, 2011.
10

See 5 U.S.C. §§ 8105(a), 8110, 8112 and 8114; 20 C.F.R. §§ 10.5(s) and 10.401(b) (2011).

3

oral argument, he offered a copy of his income tax return as proof that he was entitled to claim
his adult daughter as a dependent.11 The Board advised appellant that it was not at liberty to
accept new evidence on appeal.12
The record reflects that OWCP paid appellant at the basic compensation rate (⅔) for the
period of May 9 to June 4, 2011. Appellantessentially argued that, because OWCP underpaid
him for an earlier period, this should offset at least part of the subsequent overpayment. Perhaps
hewas entitled to additional compensation for the period of May 9 to June 4, 2011;however, that
particular period of compensation is not before the Board. The issue currently before the Board
is whether appellant received an overpayment of benefits for the period of June 6 to
August 27, 2011.13
Although the record is unclear as to whether appellant’s adult daughter qualifies as a
dependent under FECA, OWCP nonetheless gave him the benefit of the doubt when it
recalculated the amount of benefits hewas entitled to receive for June 5, 2011. Applying the ¾
compensation rate to his weekly pay rate of $1,056.29, OWCP determined that he was entitled to
gross compensation of $113.17 for June 5, 2011.14It then reduced that amount by the pro rata
share of appellant’s 28-day HBI premium ($14.23).15 Thus, OWCP determined that he was
entitled to net compensation of $98.94 for June 5, 2011. This figure was then subtracted from
the total net compensation paid during the period of June 5 to August 27, 2011. As noted,
OWCP made a slight miscalculation regarding previously withheld HBI premiums.
The record establishes that appellant received an overpayment of $7,156.17 for the period
of June 6 to August 27, 2011. He was not entitled to receive disability compensation following
his June 6, 2011 return to full-time work. The hearing representative’s December 5, 2012
decision shall be modified to reflect an overpayment of $7,156.17. The Board also finds that
appellant was without fault in either creating or accepting the overpayment.
LEGAL PRECEDENT -- ISSUE 2
An individual who is without fault in creating or accepting an overpayment is nonetheless
subject to recovery of the overpayment unless adjustment or recovery would defeat the purpose

11

Dependency status under FECA is not determined based on whether the claimed individual qualifies as a
dependent for Federal and/or State income tax purposes. Dependents under FECA include: a wife or husband; an
unmarried child under 18 years of age, an unmarried child over 18 who is incapable of self-support; a student, until
he or she reaches 23 years of age or completes four years of school beyond the high school level; or a wholly
dependent parent. 20 C.F.R. § 10.405(a).
12

See 20 C.F.R. § 501.2(c)(1).

13

Had OWCP applied the higher augmented rate (¾) for the period of June 6 to August 27, 2011, this would have
resulted in an even greater overpayment.
14

Based on the weekly pay rate in effect as of May 9, 2011, OWCP had previously paid compensation at the ⅔
rate which yielded a 28-day gross compensation of $2,816.77 or $100.60 per day.
15

$398.40 ÷ 28

$14.23

4

of FECA or would be against equity and good conscience.16 Recovery of an overpayment will
defeat the purpose of FECA if such recovery would cause hardship to a current or former
beneficiary because the beneficiary from whom OWCP seeks recovery needs substantially all of
his current income, including compensation benefits, to meet current ordinary and necessary
living expenses and the beneficiary’s assets do not exceed a specified amount as determined by
OWCP.17 Additionally, recovery of an overpayment is considered to be against equity and good
conscience when an individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when an individual, in reliance on such payment or on
notice that such payments would be made, relinquished a valuable right or changed his position
for the worse.18
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP.19 This information is necessary for
determining whether a waiver of recovery of the overpayment is warranted.20 The information is
also used to determine an appropriate repayment schedule, if necessary.21 Failure to submit the
requested information within 30 days of the request shall result in denial of waiver.22
ANALYSIS - ISSUE 2
The hearing representative denied waiver of recovery of the overpayment because there
was insufficient evidence to support the income, expenses and assets appellant reported in his
June 12, 2012 overpayment recovery questionnaire. The hearing representative advised
appellant of the need for supporting financial documentation and provided him ample
opportunity post-hearing to submit the required information. Appellant claimed to have timely
submitted 49 pages of financial information. However, there is no indication from the record
that the previously requested documentation was timely received and properly associated with
the current claim file.
The requested financial documentation is not part of the record on appeal. Because this
information was unavailable at the time of the December 5, 2012 final overpayment decision, the
hearing representative properly denied appellant’s request for waiver of recovery.23 Section
16

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

17

20 C.F.R. § 10.436(a), (b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b) (June 2009).
18

Id. at § 10.437(a), (b).

19

Id. at § 10.438(a).

20
21
22
23

Id.
Id.
20 C.F.R. § 10.438(b).
Id.

5

10.438, which describes the overpayment recipient’s responsibility to submit financial
information, does not preclude further consideration of wavier based on subsequently submitted
evidence.24 Accordingly, appellant is free to submit an updated Form OWCP-20 along with
current financial documentation and request further review from OWCP regarding the possibility
of waiver of recovery.
CONCLUSION
Appellant received an overpayment of $7,156.17 for the period of June 6 through
August 27, 2011. Although he was deemed without fault in creating or accepting the
overpayment, he is not entitled to waiver of recovery. The hearing representative’s decision
shall be modified to reflect the above-noted overpayment amount.
ORDER
IT IS HEREBY ORDERED THAT the December 5, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: July 1, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

24

Id.

6

